Citation Nr: 0732296	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  07-19 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The case has been advanced on the 
Board's docket.  

The veteran's representative asserts that a claim which was 
filed in September 1978 remains pending.  The claim was for 
an increased rating for neurodermatitis.  The RO denied the 
claim in December 1978 and the veteran filed a notice of 
disagreement in February 1979.  A statement of the case was 
thereafter issued in February 1979, but no appeal was 
thereafter filed.  The representative argues that a 
submission was made that should be construed as an appeal, 
but the submission was merely the presentation of evidence.  
No argument or expression of intention to appeal was made.  
Although a supplemental statement of the case would normally 
be required, see 38 C.F.R. § 19.115(d) (1978), the salient 
point to be made is that the Board does not have jurisdiction 
to address the claim unless a substantive appeal was filed.  
The same is true now as then-an appeal to the Board requires 
both a notice of disagreement and a substantive appeal filed 
after a statement of the case is issued.  38 C.F.R. § 19.112 
(1978).  It appears that the RO elected to close the case for 
failure to respond to the statement of the case, which it had 
authority to do, see 38 C.F.R. § 19.115(c)(iv) (1978), and to 
treat the submission of the statement in March 1979 as a new 
claim.  It adjudicated the new claim and notified the veteran 
of its decision, but nothing more was received from the 
veteran, such as a substantive appeal or a response to the 
April 1979 decision.  Because a statement of the case was 
issued and a substantive appeal was not submitted, the Board 
does not have jurisdiction to act.




FINDING OF FACT

The appellant has tinnitus that is as likely as not 
attributable to the same etiology as his bilateral hearing 
disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, tinnitus 
was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran submitted a claim for disability compensation 
benefits in March 2006.  He sought entitlement to service 
connection for bilateral hearing loss and tinnitus.  Both 
claims were denied in a June 2006 rating decision.  The 
veteran submitted a notice of disagreement as to the denials 
and service connection for hearing loss was granted by way of 
a June 2007 rating decision.  The veteran appealed the denial 
of service connection for tinnitus.  

The veteran was afforded a VA audiometric examination May 
2007.  The examiner opined that the veteran's tinnitus was 
not as likely as not related to his service.  He said the 
veteran reported that the tinnitus had existed for probably 
twenty years and he separated from service more than sixty 
years prior.  

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

The Board finds that the evidence supports the claim for 
service connection for tinnitus.  The report of the May 2007 
VA examination shows that the appellant has the condition 
currently.  The Board notes that the VA examiner who prepared 
that report opined that the appellant's tinnitus was "not at 
least as likely as not" related to his military service.  
The Board also notes, however, that medical treatises 
indicate that the cause of tinnitus can usually be determined 
by finding the cause of any coexisting hearing loss.  See, 
e.g., Harrison's Principles of Internal Medicine 182 (Dennis 
L. Kasper et al. eds., 16th ed. 2005).  Under the particular 
circumstances presented here, the Board is persuaded that the 
appellant's tinnitus can as likely as not be attributed to 
the same etiology as his service-connected hearing loss, 
i.e., in-service exposure to noise, especially in cases such 
as this one where sensorineural hearing loss is diagnosed.  
The evidence, at a minimum, gives rise to a reasonable doubt 
on the question.  38 C.F.R. § 3.102 (2007).  Service 
connection for tinnitus is therefore granted.

Because the Board is granting the appellant's claim, there is 
no need to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), have been satisfied with respect to the 
question of service connection.  That matter is moot.



	(CONTINUED ON NEXT PAGE)




ORDER


Service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


